DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110254225 (Doherty et al.) in view of US 20130150762 (Summit et al.).

Regarding claim 1, ‘225 discloses: A method of protecting a convalescing person (“base article” is a wearable device including bracelets, anklets, necklaces, bands, headbands, hairbands, rings, belts, hats, caps, collar, leash and so on [par. 44, detailed description]” forming a loop that is sized to fit around to cover a part of a human and therefore provides a ‘protecting’ function of the part of an injured or convalescing human; is adjustable in size and fixable onto the human; and is disclosed as having on it a “label piece” that “labels and displays injuries [par. 69, detailed description]”) comprising the steps of:
identifying an injured area on the person (use of “label piece” to “label and display injury” is a step of identifying an injured area); providing a garment to cover the injured area (“base article” is a garment and is used in a covering step of the injured area);
positioning an alerting message on the garment where the positioning of the message corresponds to the injured area (the “label piece” to “label and display injury” does inherently provide an alerting message ‘positioned’ on the garment that does ‘correspond to the injured area’.  The terms ‘alerting message’ and ‘correspond the injured area’ are considered to be quite broadly be the examiner and the disclosure of a label piece used on the device to label and display the injury is considered to disclose claimed ‘positioning’ step).
10 in figs. 1 and 2) has a number of substrate receiving areas thereon (the whole of the outer surface in figs. 1 and 2 is a “substrate receiving area”).
Regarding claim 3, ‘225 discloses: said substrate receiving areas receive a substrate with said alerting message positioned thereon (the outer surface in figs. 1 and 2 are disclosed as receiving various ‘substrates’ 50 including a ‘label piece that labels and displays injuries [par. 53 and 69]’).
Alternatively, it could be argued that the ‘positioning’ with respect to the location injury in claim 1 is not fully disclosed by ‘225.
In this alternative interpretation, all of claims 1-3 are disclosed above with the exception being the ‘positioning’ with respect to the location of injury in claim 1.
To address this claimed type of positioning of the attached accessories/substrates 50 disclosed by ‘225, ‘762 is referenced as it teaches:
“the inventive brace can be a custom product that is designed for a specific patient's limb and injury. In order to design a custom brace, a digital representation of the injured limb may first be obtained through a plurality of photographs. One or more colored stickers can be applied to the patient's limb and a plurality of markings or points of visible or IR light can be projected to the patient's limb. The light sources can project a pattern of light spots onto the limb. The limb can be placed on a positioning stand between a plurality of infrared (IR) and/or visible light cameras. A doctor may mark the injured areas of the limb with a pen, stickers or any other suitable marker that provide a suitable contrast to the skin of the patient. Some of the markings can be used for position detection. Markings can also indicate the areas where the patient is injured such as bone breakage, or swollen areas, etc. [par. 13, detailed description]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to further modify the injury labels of ‘225 to be include markings for injury position detection and as markings for indication of where the patient is injured when wearing the covering/protective device.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various injury covering and detection devices are attached to establish the general state of the art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732